Citation Nr: 0632713	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-37 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for an annual clothing allowance.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The veteran is seeking an annual clothing allowance pursuant 
to 38 U.S.C.A. § 1162, which provides that an annual clothing 
allowance will be paid on an annual basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
which tends to wear or tear the veteran's clothing, or who 
uses medication which a physician has prescribed for a skin 
disability that causes irreparable damage to the veteran's 
outer garments.  See also 38 C.F.R. § 3.810(a) (2006).  

The veteran currently has one service-connected disability - 
first and second degree burns on the left palm.  In October 
2002, he submitted a claim for an annual clothing allowance, 
stating that he was prescribed an ointment to treat his 
service-connected disability and that he wore a Myoflex wrist 
splint on his left hand.  

In December 2002, a representative from the Waco RO 
determined that the prescription ointment the veteran used 
was for his legs, which is not a service-connected 
disability.  The veteran appealed the RO's determination, 
arguing that a clothing allowance should be granted because 
he wears a brace on his wrist/forearm that was issued by the 
VA Medical Center in Dallas, Texas, and he believed the brace 
would ruin his long sleeve shirts.  

In August 2004, the RO issued a Statement of the Case (SOC) 
which continued the denial of the veteran's claim, noting 
that the veteran's medication was for a non-service-connected 
condition and the wrist splint the veteran wore was for 
carpal tunnel syndrome, which is also a non-service-connected 
disability.  The SOC was submitted by G.N., a prosthetic 
representative, and approved by T.K.S., the Chief of the 
Prosthetic Treatment Center.  

Review of the record shows the veteran was previously 
prescribed an ointment for his service-connected left palm 
burns.  VA outpatient treatment records reflect the veteran 
had been complaining of pain in his left palm and, in 
September 2000, he was prescribed Betamethasone in Eucerin to 
apply to the affected area on his hand twice a day as needed.  
However, in June 2001, the prescribed ointment was no longer 
listed on the veteran's active outpatient medication list.  
As such, the Board finds that when the veteran filed his 
claim for an annual clothing allowance in October 2002, he 
was no longer being prescribed an ointment for his service-
connected left palm burns.  

The veteran continued to maintain that he used an ointment to 
treat his service-connected left palm burns, but the medical 
records show he was no longer receiving treatment for his 
service-connected disability.  Beginning in October 2002, the 
veteran's active outpatient medication list included a cream 
named Trolamine Salicylate, which he was to apply "to the 
affected area" every day.  The medication list does not 
indicate what the ointment was prescribed for, but review of 
the record shows that, in September 2002, he began to 
complain again of problems with his left hand.  Because the 
evidence of record shows the veteran was prescribed a new 
ointment around the time he began to complain of problems 
with his left hand, the Board finds that a remand is 
necessary in order to obtain a determination as to whether 
the newly prescribed ointment is used to for his service-
connected left palm disability.

With respect to the left hand brace, the Board notes that, in 
August 2000, the veteran was issued a volar wrist cock-up 
splint for day and night-time use for his left hand.  In 
September 2000, a VA physician recommended the veteran wean 
himself off the daytime splint but continue wearing the 
night-time splint to assist with positioning his hand.  After 
the veteran began to complain of problems with his left hand 
in September 2002, he was diagnosed with carpal tunnel 
syndrome and issued a left wrist splint for night-time use, 
and a request was submitted for a daytime left wrist splint.  
See November 2002 VA outpatient treatment record.  

The evidence of record is not clear as to whether the veteran 
is currently using a left hand splint in association with his 
service-connected left palm disability or non-service-
connected carpal tunnel syndrome.  As a result, the Board 
finds that a remand is necessary in order to obtain a 
clarifying opinion.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Arrange for the Chief Medical Director 
of the North Texas Health Care System, 
or other designee, to review the 
pertinent medical evidence and answer 
the following:

a.	Is the veteran currently wearing or 
using a prosthetic or orthopedic 
appliance associated with his 
service-connected left palm 
disability which tends to wear or 
tear clothing?  The physician must 
specifically discuss whether the 
splint the veteran currently wears on 
his left hand and determine whether 
the splint is used for his service-
connected disability, non-service-
connected carpal tunnel syndrome, or 
both.  

b.	Is the veteran currently using a 
prescription medication for his 
service-connected left palm 
disability that causes irreparable 
damage to the veteran's outer 
garments?  The physician must 
specifically address whether the 
veteran's current prescription of 
trolamine salicylate is used to treat 
his service-connected left palm 
disability.

c.	The claims file must be made 
available to the examiner for review 
in conjunction with the examination, 
and the examination report should 
reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC) and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


